In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00075-CR

CLYDELL MARIE OLANIPEKUN,                      §    On Appeal from the 297th District Court
Appellant
                                               §    of Tarrant County (1380032D)

V.                                             §    March 12, 2020

                                               §    Opinion by Justice Womack

THE STATE OF TEXAS                             §    (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment.           We modify the “Plea to Motion to

Adjudicate:” portion of the trial court’s judgment by deleting the phrase “Paragraph

Three-True” and affirm the judgment as modified. It is ordered that the judgment of

the trial court is affirmed as modified.

                                           SECOND DISTRICT COURT OF APPEALS



                                           By /s/ Dana Womack
                                              Justice Dana Womack